Citation Nr: 1549972	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  09-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability claimed as peripheral neuropathy of the left lower extremity, manifested by pain, tingling, and numbness of the left leg, other than dysfunction of the left cutaneous saphenous nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2009 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the paper claims file.

When this case was most recently before the Board in August 2013, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using paper claim files and Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that during the pendency of this claim, VA received notice that the Veteran was awarded Social Security Administration (SSA) benefits in June 2015.  On remand, the AOJ must make as many requests as necessary to obtain the Veteran's SSA records and associate them with his claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70   (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, the VBMS file contains evidence, including a November 2015 VA examination that was associated with the electronic file after the issuance of the most recent Supplemental Statement of the Case (SSOC) in October 2013.  This evidence should be reviewed by the AOJ on remand in preparation of an SSOC.  38 C.F.R. § 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain SSA records the AOJ is unable to secure same, it must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, he and his representative should be furnished an SSOC, and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


